Citation Nr: 1727357	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  15-29 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a right hand disorder.

2.  Entitlement to a rating in excess of 60 percent for history of compression fracture L1 with osteoarthritis.

3.  Entitlement to an initial compensable rating for bilateral hearing loss.

4.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to August 1965.  He also had subsequent service in the Army National Guard, including on active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and February 2011 rating decisions of the VA Regional Office (RO) in Cleveland, Ohio and Baltimore, Maryland, respectively.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the Veteran's August 2015 Substantive Appeal (VA Form 9), he requested a videoconference hearing before a Veterans Law Judge (VLJ).  Since the AOJ, rather than the Board, schedules this type of hearing he has requested, the Board must remand these claims to schedule this hearing.  38 C.F.R. §§ 20.704, 20.1304 (2016).

Accordingly, the case is REMANDED for the following action: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing before a VLJ at the earliest opportunity.  Notify him and his representative of the date, time, and location of this hearing.  Put a copy of this notification letter in the record.  If he does not attend this hearing or changes his mind and elects not to have it, also document that in the record. 

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



